DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-05-16 (herein referred to as the Reply) where claim(s) 4-9, 13-18, 20-27 are pending for consideration.
Election/Restrictions
The election to Group 2: Claims 4-9, 13-18 and 20 is acknowledged. The election was made without traverse in the Reply.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 4, 13, 20 and 5-9, 14-18, 21-24
The independent claims recite:
based on a determination that the security policy of the radio bearer is the same as the security policy of the QoS flow, activating, by the terminal, security protection for the radio bearer based on the security information. 

Due to there being two instances of “based on” occurring before and after the “activating” action and the run-on nature of the sentence structure, it is unclear how to interpret the paragraph since there are at least two interpretations:
Interpretation A
activating, by the terminal, security protection for the radio bearer based on: 
a determination that the security policy of the radio bearer is the same as the security policy of the QoS flow
the security information.
Interpretation B
activating, by the terminal, security protection for the radio bearer based on a determination that the security policy of the radio bearer is the same as the security policy of the QoS flow,
wherein security protection for the radio bearer is based on security information.

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 5, 21, 14 and 6, 15, 22
The claim(s), in conjunction with their base claims recite variants of:
based on a determination that the security policy of the radio bearer is the same as the security policy of the QoS flow, activating, by the terminal, security protection for the radio bearer based on the security information. 
based on a determination that the security policy of the radio bearer is different from the security policy of the QoS flow, indicating, by the terminal to a session management device, that the security policy of the radio bearer is different from the security policy of the QoS flow, the indicating comprising…

The limitations both require a determination that the security polices are the same and different and therefore it is unclear as to whether which statement is true since the policies cannot be the same and different at the same time. Note: The way it is written they are not conditional statements but rather asserted actions (activating, indicating) that occur. Contrast this with claims 25-27 where the “in response to” phrasing is more indicating of conditional statements.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 25-27
The independent claims require a determination of whether the security policy of the radio bearer is the same (or different) as the security policy of the QoS flow and performing different operations depending on the determination.
Closest prior art Andreasen - US20110271320 teaches updating a security policy to indicate that the bearer or the IP flow is designated for the IPsec feature but does not teach comparing the security policy with a security policy of a QoS flow.
Closest prior art Baghel - US20150143463 teaches different bearer-level QoS along with security protection, and a separate EPS bearer may be established for each QoS flow with security requirement such that packets must then be filtered into the appropriate EPS bearers based on QoS and security requirements but does not teach comparing the security policy with a security policy of a QoS flow. Rather it appears there is only a single security policy.
Closest prior art Lee - US20200084657 teaches mapping DRB configuration to QoS flows where the QoS flow is associated with QoS Security but does not teach that a security policy of the DRB. Rather it appears there is only a single security policy (QoS Security).


Relevant Cited References
US20110271320
US20150143463
US20200084657

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415